DAVIS, Commissioner.
In this condemnation proceeding pursuant to KRS 177.081 et seq. the Hopkins Circuit Court dismissed the appeal from the Hopkins County Court undertaken by the present appellants, Jess Sheffield and Raymond Coy. The sole question is whether the circuit court acted properly in dismissing the appeal.
In the county court the Department of Highways (hereafter referred to as the Department) named Alva Coal Corporation and West Kentucky Coal Company as defendants in the condemnation proceedings, and named the present appellants as defendants also. The present appellants were referred to in the county court proceedings as “lessees.”
After the judgment was entered in county court Sheffield and Coy made timely filing of a statement of appeal in Hopkins Circuit Court pursuant to KRS 177.087. A statement of appeal was filed in which only Jess Sheffield and Raymond Coy were designated as appellants; the Department was designated as appellee. No reference was made to the two coal companies. None was necessary. Sheffield and Coy were authorized to appeal to the circuit court; it was not necessary for them to name the two coal companies as parties. See Riley v. Commonwealth of Kentucky, 1963, Ky., 375 S.W.2d 245. The Riley decision completely governs the instant appeal; the ruling of the circuit court was erroneous.
It is proper to observe that the circuit court’s ruling was rendered prior to the decision in Riley, supra. In the instant appeal the appellee has tacitly confessed error by its failure to file brief in this court. RCA 1.260.
The judgment is reversed for proceedings consistent with this opinion.